DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 10,548,484 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 was amended to recite “An electrical impedance tomography (EIT) imaging instrument, comprising: an electrode array having a plurality of electrodes for measuring an impedance distribution for investigating lung ventilation and perfusion, the plurality of electrodes of the electrode array being arranged in or on a belt structure defining an observation plane; a first sensor mechanically coupled to the electrode array for measuring spatial data representative of a spatial orientation of the observation plane with respect to a gravity vector simultaneously with the measurement of the impedance distribution; and a computing device for transforming the measured impedance distribution into an EIT image, for providing a temporal correlation of the spatial data and the impedance distribution and for creating an enhanced image automatically rotating the EIT image with respect to the gravity vector, thereby providing information relating to an orientation of the observation plane to a user”. This is not reasonably taught by the prior art without the benefit of improper hindsight. Bohm teaches an electrode array for electrical impedance tomography on a belt-like structure. However, Bohm does not reasonably teach a first sensor coupled to the electrode array, and does not teach the gravity vector. Hatlestad teaches a wearable sensor that determines the gravity vector, however Hatlestad does not reasonably suggest that the wearable sensor is located on, or related too, a belt for electrical impedance tomography. Hahn teaches displaying an EIT with respect to the gravity vector. However, there is no indication that the image is rotated with respect to the gravity vector, and all the images of Fig. 6 are in the same orientation. When viewed together, the combination of references do not reasonably teach an electrode array, a first sensor coupled to the electrode array for measuring spatial data representative of a spatial orientation of the observation plane with respect to a 
Claim 8 recites similar subject matter to claim 1, and is allowable for substantially the same reason. Dependent claims 2-7 and 9 necessarily contain all the limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/SEAN D MATTSON/Primary Examiner, Art Unit 3793